DETAILED ACTION
Status of the Claims
	Claims 1-48 are pending in this application. Claims 39-48 are withdrawn for being directed to unelected method group. Claims 3-5, 7-13, 15-16, and 18-23 are withdrawn for being directed to unelected species. Claims 1-2, 6, 14, 17 and 24-38 are under examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional applications # 62925205 and # 62945854 filed on 10/23/2019 and 12/09/2019 respectively.  

Information Disclosure Statement
The information disclosure statements from 10/15/2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I (consisting of claims 1-38), “charcoal” species (claim 6) and “substances with thiol-groups” species (claim 17), in the reply filed on 08/19/2022 is acknowledged.
The applicant argues that the species claimed in claims 2 and 14 share common characteristics defined in independent claim 1 but simply vary in degree. For carrier system species listed in claim 2 and each sub-species listed in claims 3-13, Applicant argues that they are all three-dimensional porous materials. Applicant also argues that they are all conductors and provides a table of conductivity on page 3 of the “Response to Election/Restriction filed” document. For the species of compound matrix listed in claim 14 and each subspecies listed in claims 15-23, Applicant argues that they are all organic redox potential regulating substances. 
A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). In applications containing a Markush claim that encompasses at least two independent or distinct inventions, the examiner may require a provisional election of a single species (or grouping of patentably indistinct species) prior to examination on the merits… (MPEP 803.02 III A). If a claim that includes a Markush grouping reads on two or more patentably distinct inventions, a provisional election of species requirement may be made at the examiner’s discretion. When making such a requirement, the examiner will require the applicant to elect a species or group of patentably indistinct species for initial search and examination. The examiner should not require provisional election between species that are not patentably distinct, or when the Markush group is proper and there would be no serious burden if the species were examined together (MPEP 803.02 III B). Where there is a relationship disclosed between species, such disclosed relation must be discussed and reasons advanced leading to the conclusion that the disclosed relation does not prevent restriction, in order to establish the propriety of restriction (MPEP 808.01(a)). 
While the Applicant provides some characteristics that may be shared among the species, there are also many other characteristics as well as structural differences that deem the species uniquely distinct. Exemplary differences provided below: 
The species listed in instant claim 2 are of different fields of search. For example, the minerals species require a search in A61K 33/06, compared to polysaccharides species classified in A61K 6/898. Completely different and non-overlapping arts would need to be searched for the different species listed in instant claim 2. For examples while species such as lipids would require search in biological medical fields, species such as latex would be searched in cosmetics fields. Furthermore, the species are also structurally different. A species such as metallic ions are simple 1 elements ions that would be searched compared to polysaccharides that can be very large structures with many elements. 
The species listed in instant claim 14 are of different fields of search. For example, the vitamins species require a search in A61K 8/67, compared to fractionated nonviable microbes species classified in A61K 8/99. Completely different and non-overlapping arts would need to be searched for the different species listed in instant claim 14. For examples while species such as enzymes would require search in biological/medical fields with compositions that have active ingredients such as enzymes that require important limitations such as storage requirements with specific temperatures where enzymes would be functional, whereas species such as antioxidants would be searched in cosmetics fields and in compositions such as skin care formulations. Furthermore, the species are also structurally different. A species such as enzymes are very complex structures with specific primary, secondary and tertiary structures comprising α-helices or β-sheets that would be searched compared to polyamines that are just organic compounds having more than two amino groups and can be synthetic. 
Moreover, to further elucidate the differences between the instantly claimed species, the Examiner will provide two examples. Without species election, Applicant is claiming a combination of a Quinones and a vitamin, while also claiming a combination of a metal ion and an acid (propionic). There are thousands if not more combinations of totally different compounds with unique structures and properties pertaining subject matter in most if not all fields of prior art. 
The requirement is deemed proper and is therefore made FINAL. 
Claims 39-48 are withdrawn for being directed to unelected method group while claims 3-4, 7-13, and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/19/2022. 
Claim Objections
Claim 1-2, 6, 14, 17 and 24-38 are objected to because of the following informalities: 
In all claims, Applicant uses uppercase letter for words that are not supposed to be capitalized. For instance, in claim 1, “Composition” needs to say “composition”. In claim 2, “Claim 1” needs to say “claim 1” and, “Charcoal” needs to say “charcoal”. The same is true for the other species listed in instant claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, 14, 17 and 24-38 are rejected under 35 U.S.C. 101 because the instant invention is directed to a product of nature. 
 Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature. The courts have often described these exceptions using other terms, including "physical phenomena," "scientific principles", "natural laws," and "products of nature." (MPEP 2106.04(b)). When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature" (MPEP 2106.04(b) II). Where the claim is to a nature-based product by itself (e.g., a claim to "a Lactobacillus bacterium"), the markedly different characteristics analysis should be applied to the entire product (MPEP 2106.04(c) I A). The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception (MPEP 2106.04(c) II).
The instant invention is directed to a product comprising charcoal and a substance with a thiol group. National Science Foundation (Where Does Charcoal, or Black Carbon, in Soils Go?, National Science Foundation, April 18 2013) (Hereinafter NSF) provides the evidence that “Charcoal, or black carbon, is a residue generated by combustion including wildfires” (page 2) wherein “When charcoal forms, it is usually deposited into the soil.” (page 2). Dean A. Martens et al (Soil Amino Acid Composition Quantified by Acid Hydrolysis and Anion Chromatography−Pulsed Amperometry, J. Agric. Food Chem. 2003, 51, 6521−6529) (Hereinafter Martens) provides the evidence that soil comprises substances with thiol groups such as cysteine (table 8 page 6527). Thus, since NSF teaches that charcoal is naturally deposited into the soil and Martens teaches the soil to comprise cysteine, the instant invention is directed to a product that is naturally formed meeting instant claims 1-2, 6, 14 and 17. Regarding claims 24-34, the instantly claimed supernatant limitation is sourced from natural sources. Applicant claims the supernatant to be sourced from microbes, ecosystems, animals, humans or soil, all of which are natural sources. Absent evidence of the contrary, natural soil meets these limitations. The instant specification recites “These cell free Supernatants contain microbiota-derived components that are present in healthy soils or various parts of the body of healthy animals and humans, including, but not limited to, the gastrointestinal tract, skin, mucosal surfaces, ear, mouth, nose, eyes, urinary tract, and reproductive organs. They may include fatty acids, proteins, peptides, quorum sensing compounds, nucleotides, nucleotide derivatives, hydrogen sulfide, ammonia, and many different volatile and non-volatile fermentation products. These Supernatants provide metabolic factors beneficial to the growth of microbiota” (para 83 of instant specification). Soil includes “fatty acids, proteins, peptides, quorum sensing compounds, nucleotides, nucleotide derivatives, hydrogen sulfide, ammonia, and many different volatile and non-volatile fermentation products”. Regarding the “screened for” limitations in instant claims 30, 32 and 34, these limitations make the instant claims product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 I). The fact that the instantly claimed sources are “screened for microbiota composition, pathogens, and health history” (for animal and human sources) and “screened for microbiota composition, pathogens, and pesticides” (for soil source) do not structurally limit the instant invention, renders these claims patent ineligible. Regarding claim 35, soil comprises “pharmaceutically acceptable excipients” such as water. Regarding claim 36, J. Pastor-Villegas et al (Study of commercial wood charcoals for the preparation of carbon adsorbents, J. Anal. Appl. Pyrolysis 76 (2006) 103–108) (Hereinafter Pastor-Villegas) teaches that wood charcoals are porous substances with pore sizes that meet the instant claim limitations (figures 3-4). Regarding claim 37, “wherein the Composition provides a low redox potential environment relative to the Composition's surroundings, allowing microorganisms to inhabit the micropores” limitation is merely the function of the claimed composition. Thus, since soil provides the composition, absent evidence of the contrary, in a soil environment where charcoal and thiol containing substances are present, there would be a low redox potential environment to allow microorganisms to inhabit the micropores. Regarding claim 38, Applicant claims “wherein the Composition further comprises time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites”, while there is soil that has charcoal, cysteine, microbes, and charcoal with porous structure would be capable of housing microbes and their produced metabolites.  Soils with porous charcoals, microbes, and compounds like cysteine provide for an environment capable of this functionality.   The instant specification merely states “The MEBA structure can be adapted to remain intact, or to dissolve at a certain time” (para 40). Since there is no additional structural component being provided in instant claim 38, it is also interpreted as merely the product of nature described above. Regarding markedly different characteristics analysis, the instant specification provides no data in regard to the combination of charcoal with a thiol containing compound. There is no markedly different characteristic of the instant invention compared to the natural occurring counterpart. Thus, the instant invention is a product of nature exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 14, 17, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shayne Morris et al (US20190316079A1, publication date: 10/17/2019) (Hereinafter Morris). 
Regarding claims 1-2, 14, and 17, Morris teaches a composition comprising charcoal, cysteine and glutathione (para 41). Charcoal is an inert non-digestible substance and both cysteine and glutathione are redox potential regulating substances which are substances with thiol groups. 
Regarding claim 6, while Morris recites “charcoal” in its embodiments, the specification provides “activated charcoal” (para 10) and thus the embodiments are interpreted to be “activated charcoal” which is interpreted to meet “activated carbon”. 
	Regarding claim 35, Morris also teaches ascorbic acid (para 41). The instant specification defines pharmaceutically acceptable carriers to “include, but are not limited to, vehicles, adjuvants, carriers, diluents, solvents, co-solvents, buffer systems, surfactants, preservatives, sweetening agents, flavoring agents, pharmaceutical grade dyes or pigments, viscosity agents, isotonizing agents, soothing agents, and antioxidants. Some embodiments further comprise pharmaceutically acceptable auxiliary substances, such as pH adjusting and buffering agents, tonicity adjusting agents, stabilizers, and wetting agents” (para 132 of instant specification). Thus, ascorbic acid meets the claim limitation. 


Claims 1-2, 6, 14, 17 and 24-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guochang Wen et al (CN105237294A, publication date: 01/13/2016, Google English translation document) (Hereinafter Wen), evidenced by Alina Petre (What Is Activated Charcoal? Benefits and Uses, Nutrition, Healthline, publication updated on 12/02/2021) (Hereinafter Petre), also evidenced by Bacillus Subtilis (Bacillus subtilis, Ehrenberg, 1835, Cohn, 1872, Döring M, downloaded in November 2022) (Hereinafter Bacillus Subtilis), also evidenced by Feng Chen et al (Wheat Straw-Derived N-, O-, and S-Tri-doped Porous Carbon with Ultrahigh Specific Surface Area for Lithium-Sulfur Batteries, Materials 2018, 11, 989) (Hereinafter Chen). 
Regarding claims 1-2, 14, and 17, Wen teaches a biomass charcoal soil conditioner comprising charcoal and methionine (embodiment 2, page 4). 
Regarding claim 6, Wen teaches that its biomass charcoal is rich in micropore structures (page 2, second to last paragraph). Wen also teaches “The character of biomass charcoal is very large by starting material, pyrolysis temperature and rate, and different production environments obtains the biomass charcoal of various trait, therefore can produce different reclamation results. The present invention uses agricultural crop straw for raw material, and ash content is high, and nutritive ingredient concentration is large, through 300 ~ 700 DEG C of thermo-cracking carbonizations after 2 ~ 3 hours, the biomass charcoal hole of gained is close, and aperture is little, and specific surface area is large, by force, carbon content is high, and Stability Analysis of Structures can continue to provide nutrient for water suction and ventilation capacity” (page 3, paragraph 4). Evidentiary reference Petre teaches that “Activated charcoal is a type of charcoal that’s processed to make it more porous”. The above method taught by Wen which processes charcoal that’s a very large to have properties such as large surface area (interpreted to be achieved via additional surface area provided by pore formation) meets the instant claim limitation of “active carbon”. 
Regarding claims 23 and 24, the instant specification provides guidance on what constitutes a supernatant. The instant specification teaches “Some embodiments also include the addition of a Supernatant” (para 81 of instant specification), “They may include fatty acids, proteins, peptides, quorum sensing compounds, nucleotides, nucleotide derivatives, hydrogen sulfide, ammonia, and many different volatile and non-volatile fermentation products. These Supernatants provide metabolic factors beneficial to the growth of microbiota” (para 83 of instant specification), “A Supernatant is prepared by removing cellular and fibrous matter from a microbiota culture” (para 121 of instant specification) and “In one embodiment, the Supernatant is dried, or freeze dried into a powder. In another embodiment, the supernatant may be a frozen solution, fresh from cultivation” (para 124 of instant specification). Wen teaches addition of “microbial function bacterium (subtilis, vinelandii, root nodule bacterium, bacillusmusilaginosiengineering and bacillus amyloliquefaciens) used for biomasscharcoal soil improvement agent” which is centrifuged, “bacterium mud collected”, “pulverized” and passed through “60 mesh sieves” to achieve “microbial function bacterium powder” (embodiment 2). The achieved powder meets the instant claim limitation since it is pulverized and passed through mesh sieves which removes cellular and fibrous matter. 
Regarding claims 25-26, Wen teaches as discussed above (disclosing multiple strains of bacterium). 
Regarding claims 27-28, Wen teaches as discussed above. Bacillus subtilis is an anaerobic bacteria meeting the claim limitations. “Ecosystem” is interpreted as a genus for the Markush group provided in instant claim 28. 
Regarding claims 29-34, the instant claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). Evidentiary reference Bacillus Sublitis provides the evidence that “Bacillus subtilis, known also as the hay bacillus or grass bacillus, is a Gram-positive, catalase-positive bacterium, found in soil and the gastrointestinal tract of ruminants, humans and marine sponges” (page 1 abstract) meaning Bacillus Sublitis is found in soil, humans and animals. Even in the absence if Wen specifying the source of its bacteria used, Wen structurally meets the claim limitations since the bacteria it teaches is found in the instantly claimed sources for the supernatant. Regarding the instantly claimed “screened for” limitations, these also do not structurally modify the claimed product and are merely process steps which would hold patentable weight in a process claim rather than the instantly elected product. 
Regarding claim 35, Wen teaches “water” (embodiment 3) which is interpreted as a pharmaceutically acceptable excipient. The instant specification defines pharmaceutically acceptable carriers to “include, but are not limited to, vehicles, adjuvants, carriers, diluents, solvents, co-solvents, buffer systems, surfactants, preservatives, sweetening agents, flavoring agents, pharmaceutical grade dyes or pigments, viscosity agents, isotonizing agents, soothing agents, and antioxidants. Some embodiments further comprise pharmaceutically acceptable auxiliary substances, such as pH adjusting and buffering agents, tonicity adjusting agents, stabilizers, and wetting agents” (para 132 of instant specification). Thus, Wen’s teaching of nitrocalcite and phosphate (in Wen’s embodiment 2) are also interpreted as pharmaceutically acceptable excipients. 
Regarding claim 36, Wen teaches the charcoal to be made from wheat (embodiment 2). Wen also teaches that its biomass charcoal is rich in micropore structures (page 2, second to last paragraph). Evidentiary reference Chen provides scanning electron microscopy (SEM) image of wheat straw carbon (figure 1, page 5). Looking at the error bar of 50 micrometers, it is evident from the SEM images that charcoal made from wheat straws comprise “micropore structures, between 0.1 micrometers and 30 micrometers” which would be suitable for inhabitation by microorganisms (fig 1a of Chen). 
Regarding claim 37, “wherein the Composition provides a low redox potential environment relative to the Composition's surroundings, allowing microorganisms to inhabit the micropores” limitation is interpreted to be merely the function of the claimed composition’s porous substance, in this case, the charcoal. Thus, since Wen teaches the composition comprising charcoal with micropore structures, absent evidence of the contrary, within Wen’s composition comprising charcoal and thiol containing substances, there would be a low redox potential environment to allow microorganisms to inhabit the micropores compared to other environments. 
Regarding claim 38, the limitation of “wherein the Composition further comprises time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites” is interpreted to be a function of the charcoal’s micropores. Since Wen teaches charcoal with micropores (discussed above), Wen’s composition would also yield time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites due to its porous structure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Shayne Morris et al (US20190316079A1, publication date: 10/17/2019) (Hereinafter Morris) evidenced by WebMD (Activated Charcoal - Uses, Side Effects, and More, Vitamins & Supplements, WebMD, downloaded in November 2022) (Hereinafter WebMD), also evidenced by J. Pastor-Villegas et al (Study of commercial wood charcoals for the preparation of carbon adsorbents, J. Anal. Appl. Pyrolysis 76 (2006) 103–108) (Hereinafter Pastor-Villegas).
Regarding claim 1, Morris teaches as discussed above.
Regarding claim 36, Morris does not disclose information regarding the porosity of its charcoal. Morris teaches activated charcoal (claim 2). 
Regarding claim 36, evidentiary reference WebMD teaches “Activated charcoal has pores that can trap chemicals” and “Charcoal is made from peat, coal, wood, coconut shell, or petroleum” (pages 1-2). Evidentiary reference Pastor-Villegas teaches that wood charcoals are porous substances with pore sizes that meet the instant claim limitations (figures 3-4). Pastor-Villegas provides pore sizes that are between 0.1 µm and 10 µm (figure 3). The instantly claimed range of 0.1 µm to 30 µm is obvious over Morris’ activated charcoal teaching evidenced by WebMD and Pastor-Villegas which provide the instantly claimed micropore structures in activated charcoal (figures 304 of Pastor-Villegas). 
Regarding claim 37, “wherein the Composition provides a low redox potential environment relative to the Composition's surroundings, allowing microorganisms to inhabit the micropores” limitation is merely the function of the claimed composition’s charcoal pores. Thus, since Morris teaches porous charcoal and thiol substances, absent evidence of the contrary, within Morris’ composition, there would be a low redox potential environment to allow microorganisms to inhabit the micropores compared to other environments. 
Regarding claim 38, Applicant claims “wherein the Composition further comprises time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites”, however, neither the instant claims nor the specification provides any structure that would give the composition time delated dissolution properties aside from the charcoal itself (due to its porous nature). The instant specification merely states “The MEBA structure can be adapted to remain intact, or to dissolve at a certain time” (para 40). Since Morris teaches activated charcoal which comprises micropore structures, Morris’ composition would result in having time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Morris and achieve the instant invention. While Morris does not provide information in regards to the raw material that was used to make the charcoal or what temperatures were used to make the activated charcoal, the limitations in instant claim 36 are obvious in view of Morris’ teachings absent evidence of criticality for the instantly claimed range. As explained above, the evidentiary references establish that the activated charcoal taught by Morris comprises the instantly claimed micropore structures. For this reason, the instant claims 36-38 are obvious over Morris. 

Claims 36-38 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Guochang Wen et al (CN105237294A, publication date: 01/13/2016, Google English translation document) (Hereinafter Wen) and V. V. Samonin et al (A Study of the Adsorption of Bacterial Cells on Porous Materials, Microbiology, Vol. 73, No. 6, 2004, pp. 696–701) (Hereinafter Samonin). 
Regarding claim 1, Wen teaches as discussed above. 
Regarding claim 37, “wherein the Composition provides a low redox potential environment relative to the Composition's surroundings, allowing microorganisms to inhabit the micropores” limitation is interpreted to be merely the function of the claimed composition’s porous substance, in this case, the charcoal. Thus, since Wen teaches the composition comprising charcoal with micropore structures, absent evidence of the contrary, within Wen’s composition comprising charcoal and thiol containing substances, there would be a low redox potential environment to allow microorganisms to inhabit the micropores compared to other environments. 
Regarding claim 38, the limitation of “wherein the Composition further comprises time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites” is interpreted to be a function of the charcoal’s micropores. Since Wen teaches charcoal with micropores (discussed above), Wen’s composition would also yield time delayed dissolution properties, affording the controlled release of internal microbes and microbial metabolites due to its porous structure.
Regarding claim 36, Wen teaches that its biomass charcoal is rich in micropore structures (page 2, second to last paragraph). Wen also teaches “The character of biomass charcoal is very large by starting material, pyrolysis temperature and rate, and different production environments obtains the biomass charcoal of various trait, therefore can produce different reclamation results. The present invention uses agricultural crop straw for raw material, and ash content is high, and nutritive ingredient concentration is large, through 300 ~ 700 DEG C of thermo-cracking carbonizations after 2 ~ 3 hours, the biomass charcoal hole of gained is close, and aperture is little, and specific surface area is large, by force, carbon content is high, and Stability Analysis of Structures can continue to provide nutrient for water suction and ventilation capacity” (page 3, paragraph 4). Thus, Wen teaches a process that modifies raw charcoal to charcoal with micropore structures. Wen doesn’t disclose specific pore size ranges. 
Regarding claim 36, Samonin discloses a study of the adsorption of bacterial cells on porous materials. Samonin teaches adsorbents such as charcoal (page 696 right column). In figure 9, Samonin discloses “Schematic representation of the attachment of microbial cells to the pore surface: (a) the flagella of cells are firmly attached to the pore surface; (b) the flagella of cells are loosely attached to the surface of large pores; (c) cells are firmly attached to adsorbent pores due to their comparable sizes; (d) cells are loosely attached to the surface of a large pore because of its small curvature” (page 700). Samonin also teaches “The optimal pore radius for the adsorption of these cells is 2.0–4.5 µm, i.e., 2–5 times larger than the cell size. The optimal pore radius for the adsorption of B. mucilaginosus cells, which are 1.2–1.4 × 4–7 µm in size, is 3–4 µm, i.e., 2−3 times larger than the cell size” (page 700). Thus, in terms of diameter, Samonin teaches 4-9 µm range which is interpreted as pore sizes. More importantly, Samonin teaches the pore sizes to be modified based on bacteria cell sizes that are to be incorporated into the pores. Samonin’s pore size teachings fall within the instantly claimed range of 0.1 to 30 µm.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Wen and Samonin and achieve the instant invention. As discussed above, Wen teaches adding bacteria to its biomass charcoal. Wen also teaches the microporosity of its processed charcoal. Samonin merely provides optimal pore sizes for porous substances (such as charcoal) for inhabiting bacteria and motivates specific pore sizes based on host bacteria sizes. Thus, a person of ordinary skill in the art would be motivated to incorporate the teachings of Samonin into the teachings of Wen with a reasonable expectation of successfully achieving a composition with superior pore structure for inhabiting microbial species.  

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613